Citation Nr: 1810357	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from September 1979 to September 1985.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2013, the Board issued a decision granting an increased, 50 percent rating for migraine headaches.  The Board also determined that the matter of entitlement to a TDIU had been raised by the record, and remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, upon review of the claims file, the Board believes that additional development on the claim on appeal is warranted.

The Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271   (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.

In the Board's October 2013 remand, the AOJ was instructed to be afforded a VA examination for the purpose of ascertaining the impact of the Veteran's service-connected disabilities on her ability to work.  That examination was to be conducted, if possible, by a vocational specialist; however, the Board did not instruct that such an examiner was required.

In the November 2017 Supplemental Statement of the Case, the AOJ determined that VA Medical Center Personnel was not equipped to provide the social industrial survey ordered in the Board's remand, and it was outside the scope of the social worker position to adjudicate a Veteran's ability to work for a compensation claim.  The practice was discontinued by the Board in August 2017.  Therefore, the AOJ did not request the examination/opinion as stated in the remand.

However, the AOJ did not obtain any examination with opinion on the impact of the Veteran's migraine headache disability on her ability to work.  The Board again emphasizes that while a vocational specialist was requested, it was not required in the Board's remand instructions.

The Board must accordingly remand the matter again for compliance with its prior remand instructions.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder outstanding treatment records, to specifically include updated VA treatment records.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected migraine headache disability.

The claims file should be made available to the examiner for review in connection with the examination.

 

In particular, the examiner should comment on the impact of the Veteran's migraine headache disability on her ability to work.  

The examiner must provide a complete rationale for all the findings and opinions.

3.  Then, the AOJ should consider whether the case should be referred to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

4.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




